Citation Nr: 0022563	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-03 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from October 1948 to 
November 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1999 by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).



FINDINGS OF FACT

1.  A nexus between inservice back problems and a back 
disability next shown many years subsequent to separation 
from service is not demonstrated.

2.  Bilateral hearing loss disability is not shown during 
service.

3.  The manifestation of bilateral hearing loss disability 
many years subsequent to the veteran's separation from 
service is not shown to be related to that service.


CONCLUSIONS OF LAW

1.  A claim for service connection for a back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  A claim for service connection for bilateral hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, 

formerly the United States Court of Veterans Appeals (Court), 
held that a well-grounded claim requires evidence of a 
current disability, an inservice disability, and a nexus or 
link between the two.  When any one of these three criteria 
is not satisfied, the Board is obligated to find that a claim 
for service connection for any such disability is not well 
grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See Caluza, supra.  

With regard to the veteran's claim for service connection for 
a back disability, a review of the record shows that a back 
disability, characterized as degenerative arthritis and 
osteopenia of the lumbar spine, was diagnosed on VA 
examination in September 1998.  A May 1998 statement from a 
private physician indicates that the veteran had been 
accorded treatment for back problems, and "has been 
complaining of off and on low back pain for many years."  
Other medical records show that degenerative changes of the 
lumbar spine were noted as early as 1987.  

However, even acknowledging the current manifestation of a 
back disorder, the Board must nonetheless conclude, based on 
application of the above legal and judicial standards, that 
the veteran's claim for service connection for that disorder 
is not well grounded.  It must be emphasized that, under 
Caluza, all three criteria must be met.  The record is devoid 
of clinical evidence indicating that there is the requisite 
nexus, or link, between the back disorder that is currently 
manifested and the veteran's active service.  The medical 
evidence does not indicate the presence of a back disorder 
prior to 1987; that is, a back disability, in the form of 
degenerative changes, is first demonstrated by means of 
clinical findings almost 35 years subsequent to the veteran's 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
The evidence does not show that a back disorder had been 
manifested prior to 1987, or that its presence as of that 
date was in any manner related to the veteran's active 
service.  See 38 C.F.R. § 3.303(d) (1999).  


The Board recognizes that the veteran's service medical 
records have not been associated with his claims folder, and 
were apparently destroyed by fire in 1973.  This does not, 
however, preclude a finding that a back disability had been 
manifested during service; the presence of an inservice back 
problem can be demonstrated by means of evidence other than 
service medical records.  To that end, the Board notes that 
the veteran has submitted copies of letters apparently 
written by him in 1950, while in service, that indicate that 
he had been hospitalized for an unspecified back disorder.  
The evidence, nonetheless, is still devoid of a nexus between 
that inservice back problem and the back disorder first shown 
approximately 37 years later.  Without such evidence, the 
Board must conclude that all three of the criteria 
established by the Court in Caluza have not been satisfied, 
and that the claim is not well grounded.

With regard to the veteran's claim for service connection for 
bilateral hearing loss disability, the Board notes that the 
report of a private audiology examination, dated in October 
1979, shows what appears to be bilateral hearing loss of such 
a degree as to constitute a disability for VA rating 
purposes; see 38 C.F.R. § 3.385 (1999).  The evidence, 
however, does not demonstrate that hearing impairment had 
been manifested prior to that date; that is, the evidence 
first shows the presence of hearing loss, later deemed to be 
sensorineural in nature, approximately 26 years subsequent to 
the veteran's separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

The Board again recognizes that the veteran's service medical 
records are not available, and were apparently destroyed by 
fire in 1973.  In contrast with his claim for service 
connection for a back disability, he has not submitted any 
evidence that would indicate that he incurred possible 
inservice hearing problems.  However, even if the Board were 
to assume, for the purpose of this discussion, that such 
problems had been present during service, it would 
nonetheless have to conclude that his claim was not well 
grounded, inasmuch as there is still no evidence of a 

nexus between any inservice hearing problem and the bilateral 
hearing loss disability currently manifested.  Likewise, 
there is no evidence that the current disability is in any 
manner related to service; see 38 C.F.R. § 3.303(d) (1999).  
While the report of the September 1998 VA audiological 
examination indicates that tinnitus noted at that time was 
related to inservice noise exposure, neither this report, nor 
any other medical record, shows that bilateral hearing 
disability was similarly related to exposure to noise during 
active service.

In brief, the Board has found that there is no evidence of a 
nexus or link between the veteran's service, and any back or 
hearing problems that may have been present during such 
service, and the fact that back and bilateral hearing loss 
disabilities are manifested at this time.  The Board must 
therefore conclude that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
back and bilateral hearing loss disabilities could be 
granted, as is required under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  The Board accordingly finds that 
the veteran's claims for service connection for these 
disorders are not well grounded and are therefore denied, in 
accordance with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran 

is free to submit new and material evidence, and reopen his 
claims for service connection for back and bilateral hearing 
loss disabilities, at any time.


ORDER

A claim for service connection for a back disability is not 
well grounded, and is therefore denied.  A claim for service 
connection for bilateral hearing loss disability is not well 
grounded, and is therefore denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

